Gunter, Justice.
This habeas corpus appeal complains of a judgment which remanded the appellant to custody.
The appellant’s conviction was reviewed and affirmed by this court. See Kitchens v. State, 228 Ga. 624 (187 SE2d 268) (1972).
The appellant’s application for a writ of habeas corpus, when boiled down to its essential contentions, asserted that the appellant was afforded inadequate assistance of counsel in the convicting court and that the appellant was denied due process of law in being deprived of a fair trial in the convicting court.
The habeas corpus judge conducted a thorough hearing, and he entered complete findings of fact and conclusions of law.
Submitted May 14, 1973
Decided September 5, 1973.
Johnny Kitchens, pro se.
Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Daniel I. MacIntyre, Assistant Attorneys General, for appellee.
We have reviewed the record, the transcript in the habeas corpus court, and the transcript in the convicting court. We have concluded, as the habeas corpus judge did, that the appellant was accorded effective assistance of counsel in the convicting trial and that the appellant was not denied a fair trial in the convicting court.
We approve the findings of fact and conclusions of law entered in the habeas corpus court below.

Judgment affirmed.


All the Justices concur.